                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                      )
                                                 )
                       Plaintiff,                )
                                                 )
         vs.                                     ) Case No. 4:19-cr-00009-RRB-SAO
                                                 )
  CHRISTOPHER L. GORDON,                         )
                                                 )
                       Defendant.                )
                                                 )
                                                 )


                                        ORDER

      Having duly considered the Government’s Motion in Opposition to Proceeding in

Defendant’s Absence, the motion is hereby granted in part/denied in part.

      The Court hereby orders the defendant, CHRISTOPHER L. GORDON, to appear

telephonically for his arraignment scheduled for August 15, 2019 at 2:00 pm in

Fairbanks Federal District Court, and any subsequent trial or imposition of sentence

hearing. IT IS SO ORDERED.




      DATED: 8/13/2019                           s/SCOTT A. ORAVEC
                                                 Scott A. Oravec, U.S. Magistrate Judge




      Case 4:19-cr-00009-RRB-SAO Document 8 Filed 08/13/19 Page 1 of 1
